Citation Nr: 0204190	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  97-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain secondary to probable minimal 
compression fracture of L-4, for the period prior to March 
20, 2000.

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain secondary to probable minimal 
compression fracture of L-4, for the period beginning March 
20, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
March 1975, from November 1990 to June 1991, and from 
September 1991 to April 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied an increased disability evaluation 
for low back disability, evaluated as 20 percent disabling.  
The veteran was afforded a personal hearing before the RO on 
this issue in July 1994.  By a rating action dated in April 
2001, the 20 percent disability evaluation assigned for low 
back disability was increased to 40 percent, effective from 
March 20, 2000.  

When the case was most recently before the Board in November 
1999, it was remanded for further development.  The case was 
returned to the Board in November 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.

2.  Prior to March 20, 2000, the veteran's low back 
disability was manifested by functional loss, equivalent to 
severe limitation of motion.

3.  The veteran's lumbosacral strain secondary to probable 
minimal compression fracture of L-4 results in neither actual 
nor functional ankylosis of the lumbar spine nor 
symptomatology consistent with pronounced intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
greater, for the period prior to March 20, 2002 have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain secondary to probable minimal 
compression fracture of L-4, for the period beginning March 
20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for his low back disability.  The RO 
found the claim to be well grounded and obtained medical 
records pertinent to the veteran's claim.  He was also 
provided current VA examinations to determine the severity of 
his service-connected disability.  

The Board notes that the veteran's representative has argued 
that the report of a March 2000 VA orthopedic examination is 
inadequate because the examination was conducted by a nurse 
practitioner rather than a physician.  Citing 38 C.F.R. 
§ 4.1, she argues that the examination should have been 
performed by the appropriate specialist.  There is no 
requirement in 38 C.F.R. § 4.1 (2001) that the examination be 
conducted by a physician.  The only requirement is that the 
medical examinations must be accurate and fully descriptive.  
In this regard, the report of the March 2000 orthopedic 
examination addressed all the questions posed by the Board in 
its November 1999 remand.  The answers to the questions were 
presented in a thoughtful, professional, and reasoned manner.  
The Board finds that the examination is adequate for rating 
purposes.

In sum, the facts relevant to the claims on appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider it 
in light of the regulations implementing the VCAA.  A remand 
for RO consideration of the claims in light of the 
implementing regulations would only serve to delay resolution 
of the veteran's appeal with no benefit flowing to the 
veteran.  Accordingly, the Board will address the merits of 
the veteran's claims.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board finds that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

By a rating action dated in November 1992, service connection 
was granted for lumbosacral strain secondary to probable 
minimal compression fracture of L-4.  A 20 percent disability 
evaluation was assigned.  The veteran submitted a statement 
to the RO on December 7, 1992, claiming entitlement to an 
increased evaluation for the disability.  The veteran said 
that he had recently underwent an MRI due to his low back 
problem.

Medical records from the White River Junction VA Medical 
Center (VAMC) dated from April to December 1992 were 
associated with the claims folder.  A December 1992 treatment 
note shows that the veteran was seen for complaints of low 
back pain and thigh numbness.  Strength and deep tendon 
reaction was intact.  A report of an MRI was noted to show 
disc bulges at L3-4, L4-5, and L5-S1 with impingement on the 
right root at L3-4.  The assessment was radiculopathy with 
primarily subjective sensory symptoms.  Prednisone and 
physical therapy were prescribed.  

A VA orthopedic examination was conducted in May 1994.  The 
veteran complained of a persistent discomfort across his 
lower back.  He said the discomfort was aggravated by 
prolonged sitting and lifting, and relieved by rest, heat, 
and Motrin.  He stated his condition was occasionally 
aggravated when he sneezed or coughed.  The veteran also 
complained of numbness of the right thigh.  On examination of 
the lumbosacral spine, there was tenderness over the lower 
two lumbar spinous processes as well as deep in the right 
buttock.  Flexion was to 60 degrees.  Extension was to 25 
degrees and lateral bending to either side was to 30 degrees.  
The veteran noted some discomfort in his low back with 
extremes of each of the motions.  Straight leg raising tests 
were positive on the right at 80 degrees and negative on the 
left.  There was a positive femoral stretch sign on the right 
with the pain referred down the anterior and lateral aspects 
of the right thigh.  The calves and thighs were of equal 
circumference.  The reflexes of the lower extremities were 
within normal limits.  However, there was decreased sensation 
to pin prick and light touch over the anterior and lateral 
aspects of the thigh to the knee on the right side.  X-rays 
showed narrowing of the intervertebral disc space between the 
fourth and fifth lumbar vertebrae with chronic instability at 
that level.  Intermittent nerve root compression of the 
fourth or fifth lumbar roots was also visualized.

Medical records from the Manchester VAMC dated from December 
1992 to May 1994 show that the veteran received routine 
physical therapy for his back disability.  He reported in 
March 1993 that he continued to work full-time as a truck 
driver, and that he had recently painted the ceiling and two 
walls in his home.  He stated he had not experienced 
significant improvement of his low back symptoms since 
starting physical therapy.  In April 1993, the veteran 
complained of increased pain in the sacroiliac joints with 
prolonged sitting or standing.  He indicated in October 1993 
that he was experiencing low back pain that radiated into his 
right lower extremity and right foot.  He described having 
numbness in his right leg.  He denied weakness but said he 
had stiffness in the morning.  There was decreased pin prick 
and touch sensation of the lower right extremity.  

The veteran was afforded a personal hearing before the RO in 
July 1994.  He stated he had injured his back in service and 
had been suffering from constant pain since that time.  He 
said he experienced numbness in both lower extremities.  He 
maintained that his condition worsened whenever it rained or 
became cold or with stair climbing, prolonged standing, or 
prolonged sitting.  He also complained of a loss of range of 
motion.  

Medical records from the White River Junction VAMC dated 
between January 1995 and April 1997 show that the veteran 
received evaluations and treatment for, but not limited to, 
degenerative disc disease of the low back and post-traumatic 
stress disorder.  He was seen in August 1995 for complaints 
of marked, increased flare-ups of low back pain.  He denied 
any strenuous activity.  He said his low back pain was 
constant.  Reference was made to the October 1992 MRI.  He 
indicated that he was experiencing tingling/burning/numbness 
in his right leg.  The veteran denied incontinence.  He 
ambulated slowly and with a limp.  His back was diffusely 
tender throughout the lumbosacral spine.  He reported a 
complete lack of sensation in his right leg.  Deep tendon 
reflexes were plus two (2) and symmetrical.  The impression 
was low back pain and disc disease.

A CT scan lumber myelogram was performed in September 1995.  
Those tests revealed a left paracentral disc herniation at 
L3-4 and a small disc bulge at L4-5.  

In April 1996, the veteran was evaluated for his complaints 
of low back pain.  He stated that he had recently started to 
experience pain down his left leg in addition to his right 
leg.  He said his condition sometimes made it difficult for 
him to get out of bed in the morning.  He maintained that he 
had been unable to work on a regular basis secondary to his 
low back pain.  

The veteran was seen at the pain clinic in December 1996.  He 
complained of constant pain in his low back with numbness in 
his right leg.  He said he had been experiencing this problem 
since 1992.  He stated the pain and numbness were worse with 
prolonged sitting.  He had an exaggerated lumbar lordosis.  
He had pain with walking on his toes.  Deep tendon reflexes 
were plus two and equal bilaterally.  Straight leg raises 
were negative on the left and positive at 50 degrees on the 
right.  Sensation on the left was intact.  Sensation on the 
right was decreased throughout the right lower extremity.  
There was tenderness to palpation along the right 
paravertebral muscles and right sacroiliac joint.  The 
impression was chronic low back pain with right leg radiation 
of unclear etiology.  The examiner opined, however, that the 
most likely cause was mechanical and postural with nerve root 
irritation secondary to degenerative disc disease.

In November 1997, the veteran was afforded a VA orthopedic 
examination.  He complained of chronic low back and right leg 
pain that was aggravated by lifting, bending, and 
occasionally prolonged walking.  He said he wore a TENS unit 
most of the time.  The veteran stood with the pelvis level.  
There was tenderness to pressure over the upper lumbar spine, 
localized to L2-L3, and the lumbosacral joint deep in the 
left buttock.  He walked without a limp.  There was full 
lumbar flexion, extension, and lateral bending.  The veteran 
was able to fully squat.  Reflexes were active and full.  
There was stocking hypesthesia of the left leg to the groin, 
but no symmetrical weakness in either leg.  There was a full 
range of hip motion.  Straight leg raises were negative.  The 
examiner stated there was no definite muscle spasm on forward 
bending at the lumbar spine, and that there did not appear to 
be significant loss of lateral motion on standing.  He opined 
that the veteran's complaints of lumbosacral discomfort could 
be related to weakened movement, excessive fatigability, or 
incoordination.  However, he said there was no measurable 
loss of range of motion in the lumbar spine due to any 
weakened movement, excessive fatigability, or incoordination.

The veteran failed to report for a neurological examination 
that been scheduled in December 1997.

In an addendum dated in July 1998, the veteran's orthopedic 
examination was noted to have taken place at time when his 
vertebral discs were not inflamed.  The veteran was observed 
to have had normal forward flexion of his lumbar spine and 
was able to touch his toes with pain on forward flexion, but 
with no pain on arising.  His lateral side bending was normal 
and without pain.  He had normal extension with pain.  He had 
muscle spasm from L1-S1 standing straight as well as forward 
bending, which resulted in loss of lumbar lordosis.  

The matter was Remanded by the Board in November 1999.  The 
Board asked that the veteran be afforded a VA orthopedic 
examination that properly addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and considered the holding of the 
U.S. Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The RO was also asked to 
give the veteran another opportunity to appear for a 
neurological examination.

Additional treatment records from the White River Junction 
VAMC were associated with the claims folders.  Dated between 
May 1997 and November 1999, those records reflect that the 
veteran received routine treatment for complaints of low back 
pain.  He was seen in October 1997 and noted to have pain in 
the low back and right leg with gentle palpation at the right 
sacroiliac junction.  In June 1999, the veteran reported that 
his spine was not as good as it had been in October 1997.  He 
indicated that a nerve block had provided some relief.  He 
complained of spasm and shaking of the left lower extremity.  
He stated that he also experienced episodes of numbness and 
weakness of the left lower extremity.  Reflexes were plus two 
bilaterally.  Similar complaints were recorded in July 1999.  
At that time, range of motion of the lumbosacral spine was 
full.  There was tenderness at the L3-4 region.  Straight leg 
raises were negative.

In March 2000, the veteran was afforded a VA orthopedic 
examination.  He had forward flexion of the lumbar spine to 
70 degrees with painful motion from 70 to 85 degrees where it 
was limited.  The veteran had extension from zero to 10 
degrees with pain.  Lateral bending to the right was from 
zero to 15 degrees with painful motion from 15 to 25 degrees.  
Lateral bending to the left was from zero to 20 degrees with 
painful motion from 20 to 25 degrees.  The veteran did not 
display listing of the whole spine to either side.  He had a 
positive Goldthwait's sign on the right at 50 degrees and on 
the left at 70 degrees.  With repeated forward bending, his 
low back demonstrated muscular spasm from level L-1 to level 
S1 of the paravertebral muscles bilaterally.  He complained 
of pain during this time which was additionally evidenced by 
facial grimacing and decreased range of motion.  In the 
lumbar spine, forward flexion was decreased to 45 degrees, 
extension to 5 degrees, and right and left lateral bending to 
10 degrees.  No fixed ankylosis, favorable or unfavorable, 
was present.  The veteran displayed excess fatigability 
within two minutes of repeated bending.  With repeated use, 
the veteran had decreased forward flexion to 45 degrees 
limited by pain, decreased extension to 5 degrees limited by 
pain, and decreased right and left lateral bend limited to 15 
degrees by pain.  While he was not seen during a period of 
flare-up, by the veteran's description, the pain that he 
suffered with repeated use closely approximated his pain 
during flare-ups.

The veteran also underwent a VA neurological examination in 
March 2000.  He described a dull, constant pain located at 
the lumbosacral junction with intermittent radiation into the 
right lower extremity.  He said the pain pattern had 
essentially been constant since the time of his injury.  He 
stated he had also had intermittent problems with numbness in 
the entire right lower extremity, especially in the foot.  He 
said the pain was aggravated by bending, stooping, or 
lifting.  Inspection of the lumbar spine demonstrated no 
evidence of paraspinous muscle spasm.  There was some mild 
midline tenderness at the lumbosacral junction.  There was 
very minimal right thoracic scoliosis present.  He was able 
to flex to a full 120 degrees.  Extension was normal to 
appropriately 25 degrees bilaterally.  He had no significant 
pain or stiffness with range of motion testing.

On neurological testing, strength in the lower extremities 
was essentially normal.  Deep tendon reflexes were two plus 
at the knees and two at the ankles with negative Babinski 
sign.  Light touch sensation was intact essentially 
throughout.  He had diminished pinprick sensation in the 
right foot in primarily a stocking-type distribution, below 
the ankle.  Proprioception was normal bilaterally.  He 
ambulated with a tandem, fluid gait.  He was able to stand on 
heels and toes and Romberg sign was negative.  References 
were made to the veteran's previous myelogram and MRI.  The 
impressions were degenerative arthritis of the lumbar spine 
and degenerative disc disease at L3-4.  In order to better 
understand his neurological complaints, the examiner 
recommended that the veteran undergo a repeat MRI and an EMG 
study limited to his lower extremities.

In an addendum dated later in March 2000, the neurological 
examiner indicated that he had reviewed the veteran's MRI 
study.  He said the findings were consistent with mild lumbar 
stenosis particularly of the lateral recesses, more on the 
left than on the right at L3-4 and L4-5.  The examiner opined 
that the findings did not adequately explain the presence of 
the veteran's right lower extremity radicular symptoms.  He 
said he did not feel that the findings of the MRI examination 
were severe enough to warrant surgical decompression without 
objective evidence of radiculopathy.  Further, he observed 
that the veteran had sensory findings not restricted to a 
single nerve root, or even two nerve roots.  He had a diffuse 
stocking-type sensory loss more consistent with a 
polyneuropathy.  Therefore, in an effort to better document 
any possible evidence of polyneuropathy or lumbar 
radiculopathy, the examiner stated that he had ordered an EMG 
study.

The veteran underwent an EMG and nerve conduction study in 
August 2000.  In a statement dated in October 2000, a VA 
examiner indicated that those studies showed normal 
conduction velocities, distal and F wave latencies, and 
amplitudes and the EMG needle study of the right lower limb 
and the corresponding paraspinal muscles showed no 
abnormalities to indicate a radiculopathy.  No radiculopathy 
was found and no neuropathy was found.  Thus, as to the 
questions raised in the March 2000 neurological examination, 
there were no objective findings of a polyneuropathy or a 
lumbar radiculopathy.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

By decision of November 1992, the RO evaluated the veteran's 
lumbosacral strain secondary to probable minimal compression 
fracture of L-4 under Diagnostic Code 5292.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, which pertains to limitation 
of motion of the lumber spine, the veteran may be rated using 
the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service connected disability.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), is rated as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating 
exacerbations............................
..........20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint 
groups..................................1
0

Note (1): The 20 pct and 10 pct ratings 
based on X- ray findings, above, will not 
be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings 
based on X- ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

Intervertebral disc syndrome is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, a zero percent evaluation is 
applied to a postoperative, cured condition.  The compensable 
criteria are as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60


Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, the criteria for which follow:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion 
.........................40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing 
position.........................................................
..20

With characteristic pain on motion 
........................10

With slight subjective symptoms 
only......................0

38 C.F.R. § 4.71a, Diagnostic Code 5295.




Where there is ankylosis of the lumbar spine, the following 
ratings may be assigned:

Unfavorable..............................
.......... ...............50 
Favorable................................
.......... ................40

38 C.F.R. § 4.71a, Diagnostic Code 5289.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Rating in Excess of 20 Percent 
Prior to March 20, 2000

The Board notes that the veteran alleges debilitating back 
pain.  In consideration of any functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 38 
C.F.R. §§ 4.40, 4.45 must be considered).  For the period 
prior to March 20, 2000, the Board finds that an increased 
evaluation to 40 percent is warranted under Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Specifically, the evidence of record reflects functional 
impairment corresponding to a 40 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a rating of 40 percent is contemplated for severe 
limitation of motion of the lumbar spine.  With the exception 
of the findings made at the time of the November 1997 VA 
orthopedic examination, the record shows that the veteran has 
routinely complained of severe low back pain with loss of 
range of motion that was aggravated by almost all activity.  
The Board acknowledges that actual range of motion findings 
were not equivalent to severe loss.  However, despite these 
clinical findings, the Board finds that a higher evaluation 
is warranted under Diagnostic Code 5292 through consideration 
of the veteran's subjective complaints of pain.  The veteran 
has indicated that he suffers from constant low back pain.  
He further reported that the pain and stiffness caused by his 
low back disability often made it difficult for him to get 
out of bed in the morning.  He said he had been unable to 
work on a regular basis secondary to his low back pain.  In 
this regard, the Board finds the veteran's statements 
pertaining to constant pain with episodes of pain, that were 
described as debilitating, to be credible.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the schedular criteria of Diagnostic Code 5292 are most 
favorable to the veteran and adequately characterizes his 
service-connected disability, the Board assigns a 40 percent 
rating, but no greater, under Diagnostic Code 5292 for the 
period prior to March 20, 2000.  A rating in excess of 40 
percent is not warranted.  The reasons for this finding will 
be set forth below.

B.  Rating in Excess of 40 Percent

As discussed above, the veteran has been evaluated 40 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code, which pertains to severe limitation of motion of the 
lumbar spine.  A 40 percent evaluation is the maximum rating 
assignable under Diagnostic Code 5292.  No further discussion 
of the applicability of Diagnostic Code 5292 is warranted.  
The veteran is also receiving the maximum schedular 
evaluation under Diagnostic Code 5295.  The Board will 
therefore proceed by reviewing other applicable rating 
diagnostic codes representing closely related diseases or 
injuries under which a rating in excess of 40 percent may be 
assigned.

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating in excess of 40 percent 
for service-connected lumbosacral strain secondary to 
probable minimal compression fracture of L-4, under 
Diagnostic Codes 5289 and 5293 have not been met.  A greater 
rating than that currently in effect is available when there 
is unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5289.  However, there is no medical 
evidence demonstrating ankylosis of the lumbar spine, 
actually or functionally.

In addition, a greater rating than that currently in effect 
is available when there is pronounced intervertebral disc 
syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The veteran complains of constant numbness in his low 
back with radiation into his right leg and foot.  Sensory 
examination has routinely noted diminished pinprick and touch 
sensation throughout the right lower extremity.  Importantly, 
the sensory findings were not restricted to a single nerve 
root or even two nerve roots.  Moreover, there is some 
question as to whether the veteran has any lumbar 
radiculopathy as an EMG and nerve conduction studies were 
normal.  Ankle jerks have been present on a consistent basis, 
and there is no objective evidence of neurological findings 
appropriate to the site of any diseased disk.  Thus, the 
medical evidence of record does not demonstrate any 
intervertebral disc syndrome, if the veteran's truly suffers 
from such a condition, which is pronounced in any degree.

Furthermore, the Board has considered whether a higher rating 
is warranted under Diagnostic Code 5293 in consideration of 
the provisions of 38 C.F.R. § 4.40, 4.45, regarding 
functional loss due to pain.  See VAOPGCPREC 36-97.  The VA 
examinations simply do not establish more than actual or 
functional severe limitations attributable to the back 
disability.  Importantly, no nerve impingement was observed 
on an MRI, muscle strength has been consistently 
satisfactory, reflexes have been intact, and polyneuropathy 
and lumbar radiculopathy have been ruled out by EMG and nerve 
conduction studies.  The Board finds that the effects of any 
functional loss do not more closely resemble the criteria for 
pronounced intervertebral disc syndrome.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  While the veteran 
was asked to submit evidence in support of his claim for an 
extraschedular evaluation as requested by letter dated in 
November 1999, he failed to respond.  The evidence of record 
reflects that the veteran has not required frequent 
hospitalization for his low back disability.  In addition, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In summary, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to a 40 percent disability evaluation for 
lumbosacral strain secondary to probable minimal compression 
fracture of L-4 prior to March 20, 2000 is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain secondary to probable minimal 
compression fracture of L-4 is denied.


REMAND

By a rating action dated in April 2001, the RO denied the 
veteran's claim for a total disability evaluation based upon 
individual unemployability.  His representative expressed 
disagreement with this decision in a statement received in 
March 2002.  The veteran has not been provided a Statement of 
the Case on this issue.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a statement of the 
case constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should again be asked to 
submit an up-to-date employment statement 
showing jobs held, hours worked, and 
salary earned.  The reasons for 
termination of any employment should be 
discussed.  He should also be asked to 
submit evidence showing that his service 
connected disabilities prevent all forms 
of substantially gainful employment.  
Such evidence may include opinions from 
medical providers and employers.  The RO 
should, thereafter, pursue any additional 
development deemed warranted in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to a total disability 
evaluation based upon individual 
unemployability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the April 2001 
rating decision.  If the veteran 
thereafter submits a timely substantive 
appeal with respect to this issue, the RO 
should undertake any other indicated 
development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

